Citation Nr: 1330838	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to November 22, 2011.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD, from November 22, 2011.

3.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia with migraine headaches, prior to November 22, 2011.  

4.  Entitlement to a rating in excess of 40 percent for fibromyalgia with migraine headaches, from November 22, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to April 1982, January 1983 to January 1986, September 1987 to June 1988, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, granted service connection for PTSD, assigning an initial 30 percent disability rating effective April 22, 2005; and for fibromyalgia, assigning an initial 20 percent disability rating effective April 22, 2005.  The Veteran expressed disagreement with the initial disability ratings and perfected a substantive appeal.

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in August 2012, the RO determined that the service-connected PTSD warranted a 70 percent disability rating effective November 22, 2011, and that the fibromyalgia warranted a 40 percent disability rating effective November 22, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of a disability rating greater than assigned, therefore, the issues remain in appellate status.

The Board notes that during the pendency of this appeal, the Veteran was also awarded service connection for disabilities of Muscle Groups I, IV, and XIII, associated with the fibromyalgia, and that the disabilities have each been rated as noncompensable, effective November 22, 2011.  The record before the Board does not reflect that the Veteran has disagreed with the determinations.  As such, no appeal regarding the grant of service connection or the assigned disability ratings is before the Board at this time.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of an increased disability rating for fibromyalgia with migraine headaches, prior to and since November 22, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 22, 2011, and since the effective date of the award for service connection, the Veteran's PTSD has been manifested by symptoms of constricted affect; anxious, depressed, and dysphoric mood; moderate sleep impairment; panic attacks; occasional suicidal thoughts; with serious impairment in social and occupational functioning.

2.  From November 22, 2011, there is no evidence that the Veteran's PTSD has been manifested by total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for PTSD, prior to November 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating greater than 70 percent for PTSD, from November 22, 2011, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 , 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2005, March 2006, and September 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased initial disability rating claims such as is the case here, the appeal arises from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was remanded in September 2011 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of her disabilities.  Thereafter, additional VA treatment records dated through June 2011 were associated with the claims file,  and the Veteran was afforded VA examinations in November 2011.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).

Under that formula, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 , Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected PTSD under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim. 
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran's claim of entitlement to service connection for PTSD was received on April 22, 2005.  Service connection for PTSD was granted by the RO in a rating decision dated in January 2006, at which time an initial 30 percent disability rating was assigned effective as of April 22, 2005.  In August 2012, the RO granted an increased 70 percent disability rating, effective November 22, 2011.  

PTSD prior to November 22, 2011

A VA PTSD examination report dated in January 2006 shows that the Veteran reported experiencing recurrent intrusive recollections of stressful events in service.  She also described persistent avoidance of stimuli associated with the traumatic experiences.  He reported a restricted range of affect; difficulty falling or staying asleep; and irritability or outbursts of anger.  She was said to have chronic mixed moderate to severe mood dysphoria, chronic insomnia, and episodic nightmares.  Mental status examination revealed that she was neatly groomed and appropriately dressed.  Speech was unremarkable, and attitude was guarded.  Affect was constricted, and mood was anxious, depressed and dysphoric.  Attention, concentration, and orientation were intact.  Thought process was goal directed and content was unremarkable.  There were no delusions.  Judgment was intact; intelligence was above average, and she did not understand that she had a problem.  There was moderate sleep impairment.  There were no hallucinations or obsessive or ritualistic behaviors.  She would have panic attacks.  She had good impulse control with no episodes of violence.  There were occasional suicidal thoughts, but there were no homicidal thoughts.  Memory was within normal limits.  The examiner added that she had significant anxiety, depression, and functional impairments.  She experienced guilt about being symptomatic, and was in denial regarding PTSD.  The diagnosis was chronic moderate-severe PTSD, and chronic alcohol dependence in partial remission.  A GAF of 49 was assigned.

VA outpatient treatment records dated through June 2011 show that the Veteran was intermittently assessed as having PTSD.  She reported experiencing nightmares; undertaking avoidant behavior; and being constantly on guard and easily startled.  She denied feeling numb or detached from others, activities, or surroundings.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period prior to November 22, 2011, the Veteran's PTSD was manifested predominantly by symptoms of constricted affect; anxious, depressed, and dysphoric mood; moderate sleep impairment; panic attacks; and occasional suicidal thoughts.  The assigned GAF score in January 2006 is indicative of a disability manifested by serious impairment in social and occupational functioning.  These symptoms more closely approximate the criteria for the assignment of a 50 percent disability rating.  38 C.F.R. § 4.130. 

The Board has reviewed the objective findings reported by medical professionals, and at no point during this appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the evidence has also shown that the Veteran has been neatly groomed and appropriately dressed; with unremarkable speech; intact attention, concentration, orientation, and judgment; goal directed thought process and content; normal memory; without delusions, hallucinations or obsessive or ritualistic behaviors; and with good   impulse control with no episodes of violence or homicidal thoughts.

Additionally, the evidence does not show that the Veteran has speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, as associated with a 70 percent rating.  The evidence also does not show that she demonstrates gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130 , Diagnostic Code 9411.  The Board notes that the fact that the Veteran may have shown one or two symptoms listed among the criteria for one of the higher disability ratings at 38 C.F.R. § 4.130 does not mean that her overall disability picture more closely approximates the criteria for either of the higher ratings. 

The objective medical findings recorded and tracked throughout the appeal period prior to November 22, 2011, most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF score assigned is consistent with such a conclusion.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted from the beginning of the appeal period prior to November 22, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, the Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As noted above, this is an initial rating case, and consideration has been given to the assignment of an additional staged rating since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, prior to November 22, 2011, during which the PTSD warranted a disability rating other than 50 percent.

PTSD from November 22, 2011

In examining the evidence since November 22, 2011, the Board concludes that the findings do not approximate the criteria for the assignment of a disability rating higher than 70 percent.

A VA PTSD examination report dated in November 2011 shows that the Veteran was said to be working full time.  She was said to experience recurrent and distressing recollections of her stressful event, including images, thoughts or perceptions.  She would have recurrent distressing dreams of the event, and would exhibit intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  She would undertake persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  She had persistent symptoms of increased arousal, to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.

The examiner indicated that she displayed symptoms of depressed mood; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an inability to establish and maintain effective relationships.  The examiner added that she exhibited social withdrawal, avoidance of social interaction, sad mood most of the time at moderate level, low self-esteem, feelings of guilt and isolation, and that she disliked noises.  The Veteran was said to have denied suicidal thoughts, both currently and historically.  She denied thoughts of harm of others now or in the past.  She had low motivation and energy.  She would avoid reminders of deployment such as war movies or medical shows.  She would sleep about three to four hours a night with insomnia and nightmares.  She denied obsessive or compulsive behavior, but described panic attacks about once a month, usually at night.

Mental status examination also revealed that affect was restricted, consistent with 
depressed mood.  She was tearful when discussing some symptoms and deployment experiences.  She was pleasant, but worried about saying the wrong thing on occasion.  Speech was goal directed and logical generally.  Appearance was neatly groomed and dressed in office casual clothing and jewelry.  She ambulated without apparent difficulty.  There was no unusual fidgeting or discomfort noted during the  hour plus long examination.  Eye contact was within normal limits.  Reliability of the examinee was good to excellent.  Her mood was moody and sad.  Immediate memory was fine, but there were some short term memory issues, by observation apparently related to concentration.  Long term memory was generally within
normal limits.  Reports were suggestive of difficulty with concentration that
interfered with memory.  Attention was very mildly impaired.

The examiner also indicated that the Veteran's ability to understand and follow instructions was considered mildly impaired.  Her ability to retain instructions as well as sustain concentration to perform simple tasks was considered mildly impaired.  Her ability to sustain concentration to task persistence and pace was
considered mildly impaired.  Her ability to respond appropriately to coworkers, supervisors, or the general public was considered moderately impaired.  Her ability to respond appropriately to changes in the work setting was considered mildly impaired.  Her ability to do direct patient care as a nurse was moderately impaired but her ability to do sedentary nursing administrative duties was mildly impaired.  Her ability to supervise others was mildly impaired.  She was doing adequately in her current job with mildly impaired reliability and mildly impaired productivity.  The diagnosis was chronic mild PTSD with depressive disorder, not otherwise specified.  A GAF of 61 was assigned.

As was consistently reported prior November 22, 2011, the Veteran has experienced continued depressed mood, panic attacks, sleep impairment, mild memory loss, disturbances of motivation, and difficulty establishing and maintaining effective relationships.  Her functional impairment was described as mild to moderate.  The Veteran's recent GAF of 61 is indicative of a disability that is manifested by some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well.  The Board finds that such impairment is commensurate with a disability rating no greater than the currently assigned 70 percent under Diagnostic Code 9411.  The evidence does not suggest that the Veteran's PTSD is productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  As such, the medical evidence does not support the assignment of a 100 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of her PTSD over the entire course of this appeal from November 22, 2011.  She is certainly competent to report as to the extent of her symptoms, or that such symptoms are worse.  See Layno, 6 Vet. App. at 470. However, as noted above, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture from November 22, 2011, most closely approximates the criteria for a 70 percent disability rating.  As noted above, this is an initial disability rating case, and consideration has been given to additional staged ratings.  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time that an additional stage is warranted for rating the Veteran's PTSD.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD prior to November 22, 2011, has been awarded an increased disability rating of 50 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial 50 percent disability rating for PTSD, prior to November 22, 2011, is granted, subject to the applicable criteria governing the payment of monetary benefits. 

A disability rating in excess of 70 percent for PTSD, from November 22, 2011, is denied.



REMAND

Unfortunately, another remand is required in this case as to the issue of an increased disability rating for the service-connected fibromyalgia with migraine headaches.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's fibromyalgia has been rated as 20 percent disabling prior to November 22, 2011, and as 40 percent disabling thereafter, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 8850-5025.  Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 20 percent disabling when symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The maximum 40 percent disability rating is warranted for symptoms that are constant, or nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013).  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

A review of the Veteran's claims file reveals that her symptoms over the entire course of the appeal have included progressively worse headaches.  The headaches have been variously described as being located on different parts of the head, intermittently accompanied by vision aura and nausea.  The extent and duration of the headaches have also been variously described by the Veteran.  While headaches are noted to be an accompanying symptom in the criteria for fibromyalgia, migraine headaches may also be rated separately under Diagnostic Code 8100.  In this regard, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A review of the medical evidence of record reveals that a description of the nature of the Veteran's headaches is not sufficient to determine whether the Veteran's symptoms are to be rated solely under Diagnostic Code 5025 or separately under Diagnostic Code 8100.  In this regard, a description is required as to whether the Veteran experienced prostrating attacks of headaches and, if so, the frequency thereof.  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her fibromyalgia with migraine headaches should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from June 2011 to the present.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected fibromyalgia with migraine headaches.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The VA examiner is requested to discuss the current nature and severity of the Veteran's headache disorder. The examiner must comment on the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.  The examiner must also comment as to whether the headaches are a manifestation of the Veteran's fibromyalgia or whether they are separate migraine headaches.

The examination report should also include a complete discussion of the Veteran's subjective complaints as well as a complete review any functional loss of use of any joint due to her fibromyalgia, including all of the relevant manifestations of her disorders, and should specifically note the effects of her fibromyalgia during flare-ups.  The examiner should also provide a thorough review of the effects of this disorder on her employment and daily activities.  

The examiner must also specifically indicate if her symptoms are constant or not, and if her symptoms respond to therapy. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a complete rationale and explanation for any opinion provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


